Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-	Claim 1 sets forth a “proviso” which indicates a condition required by the claims, but then sets forth features that are made optional through the use of the term “may”. Claims are confusing as to intent because it can’t be definitively determined what, if anything, is being required by the “proviso” or condition being particularly called for by this recitation of applicants’ claims.  If applicants are intending to define an optional feature of their invention, then it should not be drafted as being a condition or requirement of the claims through the recitation of a proviso.
	Appropriate correction is required.   

-	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 

-	Claim 5 is confusing as to intent because “o” is undefined.  Claim recites that “0 is 1 to 20”, but the first structure of this claim has no feature identified as “0” and a definition of “0” does not serve to define “o”.  Claim should be amended to define “o” like is done after the 2nd structure defined by this claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants set forth claims to products and processes for forming polyurethane foams involving material arrangements that offer beneficial reductions in aldehyde emissions.  Maxey et al.(3,718,611), which may be considered the closest prior art due to its disclosure of generalized hindered amine structures that overlap with component (i) of applicants’ claims, fails to teach or, when taken alone or combined with other prior art, provide for the combination of components (i) and ii) that are required by the limits of applicants’ claims.  Accordingly, the prior art, taken either alone or in combination, does not teach or fairly suggest the combination of components (i) and ii) as defined by applicants’ claims in polyurethane foams and methods for forming polyurethane foams as defined by applicants’ claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., George et al., Xie et al. Burdeniuc et al. and Ravichandran et al. are cited for their disclosures of relevant preparations and additives in closely related arts to those of the instant concern.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JOHN M COONEY/Primary Examiner, Art Unit 1765